i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00555-CV

                   DISCOVER PROPERTY & CASUALTY INSURANCE CO.
                              & JI Specialty Services, Inc.,
                                      Appellants

                                                   v.

                                            Charles TATE,
                                              Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-21040
                                Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 6, 2010

JOINT MOTION TO REVERSE AND REMAND GRANTED; JUDGMENT SET ASIDE AND
REMANDED

           On September 14, 2010, the parties filed a joint motion to abate this appeal to allow the

parties to finalize a settlement. This court granted that motion on September 20, 2010, and abated

the appeal until October 14, 2010. On September 23, 2010, the parties filed a joint motion stating

they have fully resolved and settled all issues in dispute. The parties ask that we reverse the trial

court’s judgment and remand the matter back to the trial court for rendition of a take nothing
                                                                                     04-10-00555-CV



judgment in accordance with the parties’ settlement agreement. See TEX . R. APP . P. 42.1(a)(2)(B);

43.2(d). They also ask that we discharge the obligations of appellants’ surety on the supersedeas

bond. The parties have agreed that each party will bear its own costs. The parties also request that

we order the mandate issued immediately.

       Accordingly, we order the abatement lifted and reinstate the appeal. We further grant the

parties’ motion. The judgment of the trial court is reversed and the cause is remanded to the trial

court for entry of a take nothing judgment in accordance with the parties’ settlement agreement.

       The costs of this appeal shall be borne by the party that incurred them. The obligations of

Travelers Casualty and Surety Company of America on appellants’ supersedeas bond are discharged.

       The clerk of this court is to issue the mandate immediately.



                                                      PER CURIAM




                                                -2-